Citation Nr: 1426422	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-20 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for hemorrhoids.

2.  Entitlement to a disability rating in excess of 30 percent for depressive disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to April 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2010, June 2011, and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In May 2010, the RO denied an increased rating for hemorrhoids.  The Veteran appealed.  In the June 2011 rating decision, a 10 percent rating for hemorrhoids was awarded, effective March 22, 2010.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned for his hemorrhoids and the Veteran has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In an August 2011 rating decision, the RO denied a rating in excess of 30 percent for the Veteran's depressive disorder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary prior to adjudication of the Veteran's increased claims for service-connected hemorrhoids and depressive disorder.

The most recent VA examinations for the Veteran's hemorrhoids and depressive disorder were performed in April 2010 and November 2012, respectively.  

In the February 2013 and April 2013 briefs, the Veteran, through his representative, indicated that his hemorrhoids and depressive disorder have both worsened since the most recent VA examinations.  

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examinations are too remote as to these two issues and new examinations are warranted.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected depressive disorder.  The claims folders, and any pertinent evidence in an electronic format, must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO/AMC should ensure that the examiner provides all information required for rating purposes. 

The supporting rationale for all opinions expressed must be provided.

2.  The RO/AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected hemorrhoids.  The claims folders, and any pertinent evidence in an electronic format, must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO/AMC should ensure that the examiner provides all information required for rating purposes. 

The supporting rationale for all opinions expressed must be provided.

3.  Then, the RO/AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



